department of the treasury internal_revenue_service washington d c date number release date uil no cam-102770-97 memorandum for district_director michigan district attn chief examination_division from senior technician reviewer cc dom fi p subject legend taxpayer withdrawal of form_3115 application_for change in accounting_method cam-102770-97 taxpayer parent this is to notify you in accordance with a of revproc_2000_1 2000_1_irb_4 that taxpayer and taxpayer referred to collectively as taxpayers have withdrawn their applications for a change in accounting_method any legal analysis and conclusions contained herein are not binding upon examination or appeals this document is not to be cited as precedent taxpayers are members of an affiliated_group that files a consolidated_return parent is the parent_corporation of the affiliated_group taxpayers requested effective for the taxable_year ended date to change their method_of_accounting for premiums billed in advance of policy inception advance premiums on business written by taxpayer and reinsured by taxpayer taxpayers have informed us that as a result of td 2000_4_irb_365 promulgating final regulations under sec_832 of the internal_revenue_code they have decided to withdraw their applications for a change in accounting_method td provides an automatic change procedure for advance premiums for the taxable_year ending date cam-111607-98 taxpayers have represented that their methods_of_accounting for determining premiums were not issue s under consideration within the meaning of section dollar_figure of revproc_99_49 as of date under this representation if taxpayers change their accounting_method for advance premiums as provided in sec_1 a ii of the income_tax regulations the service will not except as provided in dollar_figure of revproc_99_49 1999_52_irb_725 or in the appendix of revproc_99_49 require taxpayers to change their method_of_accounting for this item for a taxable_year prior to the year_of_change please direct your questions concerning this matter to branch s donald j drees jr cc
